DETAILED ACTION
This is response to Application 16/942,348 filed on 07/29/2020 in which claims 1-15 are presented for examination.

Allowable Subject Matter
Claims 5, 8, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 6, 7, 9, 10, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2015/0189590 A1) in view of Zhang et al. (US 2009/0168731 A1).

1.  Regarding claim 1, Hu teaches an apparatus, comprising a processor, a receiver and a transmitter, wherein:
the receiver is configured to receive first configuration information of a discontinuous data transmission parameter of a fourth base station from the fourth base station (Paragraph [0098] DRX configuration recommendation);
the transmitter is configured to transmit second configuration information of the discontinuous data transmission parameter of the apparatus to the fourth base station (Paragraph [0098] transmits the DRX configuration recommendation).
Hu does not explicitly disclose the first and second configuration information of the discontinuous data transmission parameter comprises configuration information of a discontinuous reception (DRX) parameter: and the configuration information of the DRX parameter includes a periodicity of DRX or an initial persistent timer.
Zhang teaches the first and second configuration information of the discontinuous data transmission parameter comprises configuration information of a discontinuous reception (DRX) parameter: and the configuration information of the DRX parameter includes a periodicity of DRX or an initial persistent timer (Zhang Figure 3A, Paragraph [0028] and [0044] DRX periodicity; persistent scheduling; timers).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second configuration information of the discontinuous data transmission parameter comprises configuration 

2. Regarding claim 2, Hu in view of Zhang teaches wherein:
the discontinuous data transmission parameter is used for performing scheduling on a user equipment (UE) (Hu, Paragraph [0098] DRX parameters configured for the UE in accordance with DRX configuration recommendation).

3. Regarding claim 3, Hu in view of Zhang teaches wherein the transmitter is configured to, before receiving the first configuration information of the discontinuous data transmission parameter of the fourth base station, send a request information to the fourth base station, wherein the request information is used for requesting the fourth base station to transmit the first configuration information of the discontinuous data transmission parameter of the fourth base station (Zhang Paragraph [0021] and Paragraph [0044] WTRU request).

4. Regarding claim 4, Hu in view of Zhang teaches wherein:
the transmitter is configured to transmit data to the UE, wherein the data comprises the second configuration information of the discontinuous data transmission parameter of the apparatus and/or the first configuration information of the discontinuous data transmission parameter of the fourth base station (Zhang Paragraph [0044]).


5. Regarding claim 6, Hu teaches an apparatus, comprising a processor, a receiver and a transmitter, wherein:
the transmitter is configured to transmit to a third base station first configuration information of a discontinuous data transmission parameter of the apparatus (Paragraph [0098] DRX configuration recommendation); 
the receiver is configured to receive second configuration information of the discontinuous data transmission parameter of a third base station (Paragraph [0098] DRX configuration recommendation).
Hu does not explicitly disclose the first and second configuration information of the discontinuous data transmission parameter comprises configuration information of a discontinuous reception (DRX) parameter: and the configuration information of the DRX parameter includes a periodicity of DRX or an initial persistent timer.
Zhang teaches the first and second configuration information of the discontinuous data transmission parameter comprises configuration information of a discontinuous reception (DRX) parameter: and the configuration information of the DRX parameter includes a periodicity of DRX or an initial persistent timer (Zhang Figure 3A, Paragraph [0028] and [0044] DRX periodicity; persistent scheduling; timers).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second configuration information of the discontinuous data transmission parameter comprises configuration information of a discontinuous reception (DRX) parameter: and the configuration information of the DRX parameter includes a periodicity of DRX or an initial persistent 

6. Regarding claim 7, Hu in view of Zhang teaches wherein the receiver is configured to, before transmitting the first configuration information of the discontinuous data transmission parameter of the apparatus, receive a request information from the third base station, wherein the request information is used for requesting the apparatus to transmit the first configuration information of the discontinuous data transmission parameter of the apparatus (Zhang Paragraph [0021] and Paragraph [0044] WTRU request).

7. Regarding claims 9 and 14, Hu teaches a method and non-transitory computer readable medium for configuration information transmission, applied in a third base station, comprising: transmitting a request information to a fourth base station, wherein the request information is used for requesting the fourth base station to transmit first configuration information of a discontinuous data transmission parameter of the fourth base station (Paragraph [0098] DRX configuration recommendation); receiving, by the third base station, the first configuration information of the discontinuous data transmission parameter of the fourth base station from the fourth base station (Paragraph [0098] DRX configuration recommendation); and adjusting second configuration information of the discontinuous data transmission parameter of the third base station based on the first configuration information of the discontinuous data transmission parameter of the fourth base station: scheduling, by the third base station, a user equipment (UE) according to the second configuration information of the Paragraph [0098] DRX configuration recommendation).
Hu does not explicitly disclose wherein the configuration information of the discontinuous data transmission parameter comprises configuration information of a discontinuous reception (DRX) parameter, and wherein the configuration information of the DRX parameter includes a periodicity of DRX or an initial persistent timer.
Zhang teaches wherein the configuration information of the discontinuous data transmission parameter comprises configuration information of a discontinuous reception (DRX) parameter, and wherein the configuration information of the DRX parameter includes a periodicity of DRX or an initial persistent timer (Zhang Figure 3A, Paragraph [0028] and [0044] DRX periodicity; persistent scheduling; timers).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the configuration information of the discontinuous data transmission parameter comprises configuration information of a discontinuous reception (DRX) parameter, and wherein the configuration information of the DRX parameter includes a periodicity of DRX or an initial persistent timer as taught by Zhang in the system of Hu for configuring to enter a DTX/DRX on-state periodically see Paragraph [0044] of Zhang.

8. Regarding claim 10, Hu in view of Zhang teaches wherein the method further comprises: transmitting, by the third base station, data to the UE, wherein the data comprises the second configuration information of the discontinuous data transmission parameter of the third base station and/or the first configuration information of the Zhang Paragraph [0044]).

9.  Regarding claims 12 and 15, Hu teaches a method  and non-transitory computer readable medium for configuration information transmission, applied in a fourth base station, comprising:
receiving, by the fourth base station, a request information from a third base station, wherein the request information is used for requesting the fourth base station to transmit configuration information of a discontinuous data transmission parameter of the fourth base station (Paragraph [0098] DRX configuration recommendation);
transmitting, by a fourth base station to the third base station, the configuration information of the discontinuous data transmission parameter of the fourth base station (Paragraph [0098] DRX configuration recommendation); and
scheduling, by the fourth base station, a user equipment (UE) according to the configuration information of the discontinuous data transmission parameter (Paragraph [0098] DRX configuration recommendation).
Hu does not explicitly disclose wherein the configuration information of the discontinuous data transmission parameter comprises configuration information of a discontinuous reception (DRX) parameter, and wherein the configuration information of the DRX parameter includes a periodicity of DRX or an initial persistent timer.
Zhang teaches wherein the configuration information of the discontinuous data transmission parameter comprises configuration information of a discontinuous reception (DRX) parameter, and wherein the configuration information of the DRX Zhang Figure 3A, Paragraph [0028] and [0044] DRX periodicity; persistent scheduling; timers).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the configuration information of the discontinuous data transmission parameter comprises configuration information of a discontinuous reception (DRX) parameter, and wherein the configuration information of the DRX parameter includes a periodicity of DRX or an initial persistent timer as taught by Zhang in the system of Hu for configuring to enter a DTX/DRX on-state periodically see Paragraph [0044] of Zhang.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Suzuki et al. (US 2010/0195605 A1) Paragraph [0080]
Kim (US 2011/0164583 A1)
Dalsgaard et al. (US 2008/0232284 A1) Paragraph [0072]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466